WARNER, J.,
concurring specially.
I concur in the affirmance of the conviction and the majority’s resolution of the issues regarding the motion for judgment of acquittal and Williams rule evidence, and the constitutional arguments regarding the section of the statute under which appellant was charged and convicted. While I do not disagree with the overbreadth analysis of section one of the statute, I would not reach this issue as appellant has no standing to assert it. See Broadrick v. Oklahoma, 413 U.S. 601, 613-15, 93 S.Ct. 2908, 2916-18, 37 L.Ed.2d 830 (1973); New York v. Ferber, 458 U.S. 747, 766-75, 102 S.Ct. 3348, 3359-63, 73 L.Ed.2d 1113 (1982); Sandstrom v. Leader, 370 So.2d 3 (Fla.1979); State v. Summers, 651 So.2d 191 (Fla. 2d DCA 1995); Pallas v. State, 636 So.2d 1358 (Fla. 3d DCA 1994), approved, 654 So.2d 127 (Fla.1995).